DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         SYLVERA MATHURIN,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-4189

                          [December 10, 2014]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Matthew Destry,
Judge; L.T. Case Nos. 08-020167 CF10A, 08-023460 CF10A & 08-023459
CF10A.

   Sylvera Mathurin, South Bay, Pro Se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. St. Cyr v. State, 106 So. 3d 487, 489 (Fla. 4th DCA 2013);
Blacker v. State, 49 So. 3d 785 (Fla. 4th DCA 2010), rev. denied, 108 So.
3d 656 (Fla. 2012).

GROSS, TAYLOR and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.